I fully concur in the opinion prepared by Mr. Justice STRUM.
It is the duty of every one living in or owning property in the State to share in the payment of taxes that are necessary for an efficient and economical administration of the government; and this applies also to local county, municipal or district taxation. But natural justice and organic provisions designed to secure equality of public burdens and benefits, require that taxes shall be imposed with reference to the nature and values of property so that substantial equalities may exist among tax payers in proportion to the taxable property owned by them. While in the enactment and in the execution of tax laws the lightest possible general burden and equality and justice among tax payers should be the main objectives, yet it is, as a practical matter, impossible to attain exact equality in the distribution of tax *Page 533 
burdens. Where the laws enacted and the action taken thereunder in imposing taxation are reasonably fair and there is no intentional arbitrary, systematic or substantially unjust discrimination or palpable abuse of authority in the classifications and valuations of property for taxation purposes, particular instances of over-valuations do not render the assessments illegal, and relief from specific discriminations complained of should be sought from the proper administrative officials or boards during the period when assessments are being made, equalized and approved, or within the time or by the means provided by law. Relief in the courts can be had in general only when there has been an illegal or unauthorized assessment or when the valuations were made by processes involving abuse of authority, or systematic or intentional and arbitrary discrimination resulting in substantial injustice that in effect denies the equal protection of the laws. No systematic or intentional or arbitrary abuse of authority in fixing valuations for assessment purposes is shown by the evidence in this case, and no application to the proper administrative officials for relief from asserted particular excessive valuations was made as contemplated by law. The appellees seek relief from all taxes assessed on the ground that the amount is excessive resulting from over-valuation of the property; but the appellees neglected to ask the proper administrative officials for a reduction of the values placed on the property so as to warrant relief in equity for oppressive over-valuation.
The law contemplates that the duly designated assessing officers shall make just, fair and impartial valuations of property for assessment purposes; and their valuations, when made in the manner provided by law and with practical regard to their existing conditions and circumstances of character, locality, use and other matters that afford or *Page 534 
affect values, will in general not be disturbed by the courts, unless it appears that by intentional unjust discriminations or by a systematic method of arbitrary action (Camp Phosphate Co. v. Allen, 77 Fla. 341, 81 South. Rep. 503) there is manifest and gross inequality or injustice in fixing values, abstractly or relatively, showing an abuse of the authority to make valuations. See German-American Lumber Co. v. Barbee, 59 Fla. 493, 52 South. Rep. 292; 37 Cyc. 1010; Los Angeles Gas 
Electric Co. v. County of Los Angeles, 162 Cal. 164, 121 Pac. Rep. 384, 9 A. L. R. 1277; Cooley on Taxation (4th ed.) §§ 1144, 1406.
This is the rule of law to be applied even though it appears that particular valuations may not be relatively equal (26 R. C. L. 368) since standardized valuations or precise equality of burdens among taxpayers upon all property cannot be obtained, for values are human concepts, without exact measurements, and there will always be some inequalities that must be borne or shared by property owners in order that the expenses of government may be met, which is a dominant consideration. The law provides that substantial inequalities in particular valuations may be duly remedied by the authorized processes of equalizing boards. The proofs in this case do not support the allegations of illegality and arbitrary action alleged, as in Camp Phosphate Co. v. Allen, supra. The Graham case (Graham v. City of West Tampa, 71 Fla. 605, 71 South. Rep. 926) was considered on the pleadings which alleged illegality and arbitrary action in fixing valuations for assessment purposes. No testimony had been taken, and the demurrer admitted the allegations as to illegal and arbitrary valuations and assessments.
While equity will give appropriate relief against illegality or intentional or systematic gross injustice in imposing taxes, it will not afford immunity from taxation merely because there may be some inequality in valuations of property *Page 535 
for assessment purposes, particularly where the party resisting the tax made no effort in due season to remedy the asserted inequality by administrative processes, and there is no showing that proper tax returns or other attempts were duly made to obtain just and lawful assessments of the property that is subject to taxation. If appellee was entitled to a reduction in valuations and consequently to a reduction of the amount of the tax, that relief should have been sought before the assessor or the equalizing board. Equity will not give relief from the entire tax on the mere ground of over-valuation not involving legal fraud, when no application was made under the law for administrative relief from the asserted over-valuation.
The duty to bear a just share of taxation, justice to other tax-payers and the requirements of government make it inequitable to give relief from all taxation because there may be some inequality in an assessment valuation that, if it in fact existed, could have been remedied by pursuing administrative processes in time for proper assessments to be made, so that, as contemplated by law, all may appropriately share tax burdens that are necessary to efficient government for the protection of the personal and property rights of all.